UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVEN C. ECKERT,

                                       Plaintiff,                        19 Civ. 2825 (PAE)
                        -v-
                                                                               ORDER
 THE CITY OF NEW YORK,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       Due to the current public health situation, the conference scheduled for April 9, 2020

at 2 p.m. is adjourned to May 8, 2020 at 2 p.m. If either party intends to move for summary

judgment, they are still to submit a letter, in accordance with Rule 3.H of the Court’s Individual

Rules, within 14 days of the close of fact discovery that outlines their arguments in support of

such a motion.

       SO ORDERED.

                                                               
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: March 13, 2020
       New York, New York
